Case 2:20-cv-00974-GRB-AKT Document 70 Filed 01/28/21 Page 1 of 3 PageID #: 593


                                                              MOSER LAW FIRM, P.C.
 Steven J. Moser, Esq.
 631-824-0200                                                        steven.moser@moserlawfirm.com
                                                       January 28, 2021
 Hon. Gary R. Brown, USDJ
 United States District Court, EDNY
 100 Federal Plaza
 Central Islip, NY 11722

 Re:     Caccavale, et al. v. HP Inc., et al., 20-cv-974 (GRB)(AKT)

 Dear Judge Brown:

          This firm represents Plaintiffs in the above referenced matter. This letter is written in
 opposition to Defendants’ joint letter (DE 65) seeking permission to move to have this Court
 certify its January 12, 2021 decision for appeal and for a stay.

         Standard. Whether to grant leave to file an interlocutory appeal is left to the discretion of
 the district court. See Swint v. Chambers Cty. Commn, 514 U.S. 35, 36, 115 S. Ct. 1203, 131 L.
 Ed. 2d 60 (1995). A district court may only grant certification under § 1292(b) when it finds that
 the matter: (1) “involves a controlling question of law”; (2) “as to which there is substantial
 ground for difference of opinion”; and (3) “that an immediate appeal would materially advance
 the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). However, “District court judges
 have broad discretion to deny certification even where the statutory criteria are met.” Century
 Pac., Inc. v. Hilton Hotels Corp., 574 F. Supp. 2d 369, 370-71 (S.D.N.Y. 2008). Finally,
 “[i]nterlocutory appeals are strongly disfavored in federal practice.” In re Ambac Fin. Group,
 Inc. Sec. Litig., 693 F. Supp. 2d 241, 282 (S.D.N.Y. 2010). Indeed, leave to appeal is warranted
 only when the movant demonstrates the existence of “exceptional circumstances” sufficient to
 overcome the “general aversion to piecemeal litigation” and to “justify a departure from the basic
 policy of postponing appellate review until after the entry of a final judgment.” Flor v. BOT Fin.
 Corp. (In re Flor), 79 F.3d 281, 284 (2d Cir. 1996).

        No Controlling Question of Law. The most important of the factors in determining
 whether a question of law is controlling is whether reversal would terminate the action. Analect
 LLC v. Fifth Third Bancorp, 2009 U.S. Dist. LEXIS 73590, *12 (E.D.N.Y. Aug. 19, 2009). It
 would not as Plaintiffs’ NYLL 195(1) claims and Plaintiff Sorbie and the Late Paid Overtime
 Collective’s FLSA claims would still proceed. (DE 55), at 18-20

         No Substantial Difference of Opinion. There is no “substantial ground for difference of
 opinion” here. In fact, the district courts that have addressed the identical issue presented here
 have reached the same conclusion that this Court did – namely, that “late” payment of wages is a
 violation of NYLL 191 for which there is a private right of action and the remedies for same,
 including liquidated damages, are provided by NYLL 198. Post Vega, every district court that
 has addressed the issue has found in favor of a private right of action under NYLL § 191. Sorto
 v. Diversified Maint. Sys., 2020 U.S. Dist. LEXIS 216328, at *7 (E.D.N.Y. Nov. 15,
 2020)(Locke, M.J.) report and recommendation adopted by 20-cv1302 (Dec. 28, 2020)(DE
 30)(Seybert, J.); Quintanilla v. Kabco Pharmaceuticals Inc., 19-CV-06752 (June 30, 2020)(DE
 27)(Chen, J.); Sarit v. Westside Tomato, Inc., No. 18-CV-11524, 2020 U.S. Dist. LEXIS 67074,

                            5 e. main street, huntington, n.y. 11743
                                www.moseremploymentlaw.com
Case 2:20-cv-00974-GRB-AKT Document 70 Filed 01/28/21 Page 2 of 3 PageID #: 594

                                                                              MOSER LAW FIRM, P.C.
 _________________
 Page 2 of 3

 at *15 (S.D.N.Y. Apr. 16, 2020)(Abrams, J.)(denying motion to dismiss claims for delayed
 wages under § 191); Perez v. Comhar Grp. LLC, No. 19-CV-0964, 2020 U.S. Dist. LEXIS
 41771, at *18 (E.D.N.Y. Mar. 6, 2020)(Orenstein, M.J.)(“Courts in this district have found that
 there is an implied right of action for a violation of NYLL § 191(1) utilizing the damages
 provision at NYLL § 198.”) report and recommendation adopted by No. 19-CV-964, 2020 U.S.
 Dist. LEXIS 49986, at *1 (E.D.N.Y. Mar. 23, 2020)(Block, J.); Duverny v. Hercules Med. P.C.,
 No. 18cv07652, 2020 U.S. Dist. LEXIS 37547, at *13 (S.D.N.Y. Mar. 3, 2020)(Cote, J.)(citing
 Vega for the proposition that “[t]he remedies available through § 198(1-a) apply to employees
 bringing claims under § 191.”). The cases Defendants cite in support of their argument, Arciello
 and Phillips, are inapposite as set forth in DE 60.

         Immediate appeal will delay, not advance, ultimate termination. “The requirement
 that an immediate appeal must materially advance the termination of the litigation is strictly
 construed. United States v. Prevezon Holdings Ltd., No. 13-cv-06326 (TPG), 2016 U.S. Dist.
 LEXIS 5620, at *9 (S.D.N.Y. Jan. 15, 2016)(citing Westwood Pharm., Inc. v. Nat'l Fuel Gas
 Distrib. Corp., 964 F.2d 85, 88 (2d Cir. 1992)). In determining whether an appeal will
 unnecessarily delay the ultimate termination, the District Court is permitted to assess the
 likelihood of success on appeal. United States v. Prevezon Holdings Ltd., No. 13-cv-06326
 (TPG), 2016 U.S. Dist. LEXIS 5620, at *11-12 (S.D.N.Y. Jan. 15, 2016)(“Assessing the
 movant's arguments and their likelihood of success. . .is left to the district court's judgment.”).
 Here, not only would certification result in a delay of the trial, but certification is unlikely to
 advance proceedings considering the controlling decision in Vega and the growing mountain of
 precedent post-Vega finding in favor of a private right of action. Also, as set forth above,
 Plaintiff(s) have advanced claims for violation of NYLL 195(1) and the FLSA. The appeal will
 not resolve these claims, and therefore not advance an ultimate decision. Bishop v. Best Buy, Co.,
 2011 U.S. Dist. LEXIS 102179, at *48 (S.D.N.Y. Sep. 8, 2011)( (“[I]f other claims 'will continue
 regardless of the disposition of this issue, certification would not materially advance the
 termination of this litigation.'“)(citing In re Barrick Gold Sec. Litig., 2015 U.S. Dist. LEXIS
 71136, at *10 (S.D.N.Y. June 2, 2015)).1

          Even if leave to file an interlocutory appeal is granted, a stay is not appropriate and
 will needlessly delay resolution. "The four factors to be considered in issuing a stay pending
 appeal are well known: (1) whether the stay applicant has made a strong showing that he is likely
 to succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
 whether issuance of the stay will substantially injure the other parties interested in the
 proceeding; and (4) where the public interest lies." In re World Trade Ctr. Disaster Site Litig.,
 503 F.3d 167, 170 (2d Cir. 2007). "The party seeking the stay bears the burden of showing
 entitlement to the stay." In re Vincent Andrews Mgmt. Corp., 414 B.R. 1, 4 (D. Conn. 2009).
 Here, Defendants cannot meet their burden as (1) they are unlikely to succeed on the merits of
 the appeal considering Vega and the post-Vega decisions; (2) there is no showing of irreparable
 injury and (3) there are no public interest concerns justifying the stay. Therefore, the application
 for a stay should be denied.

 1
  Defendants’ letter sets forth excerpts from the Court to suggest that the Court previously believed certification is
 appropriate. DE 65. Notably, each excerpt is from a July 2020 conference at which time no FLSA claim had been
 pled and which was prior to numerous decisions from the Eastern District upholding Vega. Most recently, the Court
 denied Defendants’ motions to dismiss Plaintiffs’ NYLL 191 claims without the necessity of further briefing.

                                 5 E Main street, huntington, n.y. 11743
                                        oseremploymentlaw.com
Case 2:20-cv-00974-GRB-AKT Document 70 Filed 01/28/21 Page 3 of 3 PageID #: 595

                                                       MOSER LAW FIRM, P.C.
 _________________
 Page 3 of 3



                                            Very truly yours,

                                            Steven John Moser
                                            Steven John Moser




                      5 E Main street, huntington, n.y. 11743
                             oseremploymentlaw.com
